Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive. Applicant argues that Bibl et al (US20140339495), Jang (US20170062770) and Zhang et al (US20170069611) fail to teach the at least one micro-lens within a same step depositing the micro-lens material layer. Bibl et al, paragraph 60, explains the layer 320 is formed a top the LED 100 (mesa) and that layer 320 provides a lens effect of distributing light output from the LED/mesa. The newly added recitation of “micro-lens with a same step of depositing, is illustrated by figure 4 of Jang also. In figure 4, overcoat layer 190 is formed to cover the mesa and provide recesses and protrusions that have lens affect (see paragraphs 13, 18, 82, 94) and subsequent layers 1111,113 and 114 conform to the shape the micro-lens layer; thus, a same step of depositing the layer 190 is the same step of depositing the micro-lens that is formed by recesses and protrusion. Additionally, applicant claim amendments fails to include any limitation that defines how the lenses are formed on deposit (width, height, ink-jet, CVD etc.).  Zhang et al also teaches in figure 10, the optical layer 1010 is structure that transmits light according wavelength. Figure 16 of Zhang et al shows a two optical layer structure that transmits light. Paragraphs 122- 125 and 138,139 of Zhang et al, teaches the optical layers can be formed by a spin-on process with patterning to form a shape of the optical layers. Thus Bibl, Jang and Zhang meet the newly claimed recitation. 

Claim(s) 1, 5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bibl et al (US 20140339495).
Regarding claim 12, Bibl et al the method of fabricating a light emitting pixel unit, comprising: providing a substrate (201); forming at least one mesa (100) on the substrate; and depositing a micro-lens material layer (320 or 110) directly on at least a top of the at least one mesa to form at least one micro-lens within a same step of the depositing the micro-lens material layer (as discussed above, paragraph 60 explains the layer 320 is formed atop the LED 100 (mesa) and the layer 320 provides a lens effect of distributing the light output from the LED/ mesa), wherein the micro-lens material layer is conformed to a shape of the at least one mesa and on the at least one mesa to form the least one micro-lens (see figures 1a, 2a, 2c, 2e and 4a).
Regarding claim 1, Bibl teaches the method of fabricating the light emitting pixel unit according to claim 12, wherein: material of the micro-lens layer is different from material of the at least one mesa (see paragraph 60). 
Regarding claim 5, the method of fabricating the light emitting pixel unit according to claim 12, wherein the micro-lens is composed of a dielectric material (paragraph 60).
Regarding claim 7, the method of fabricating the light emitting pixel unit according to claim 12, wherein the height of the micro lens is not more than 2 micrometers (paragraph 32). 
Regarding claim 8, the method of fabricating the light emitting pixel unit according to claim 12, wherein the width of the micro-lens is not more than 4 micrometers (paragraph 32).
Regarding claim 9, see figures 1a, 2a, 2c, 2e and 4a.

Regarding claim 11, the method of fabricating the light emitting pixel unit according to claim 12, wherein the at least one mesa (100) includes at least a light emitting device (LED device).

Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Jang (US20170062770).
Regarding claim 12, Jang teaches the method of fabricating a light emitting pixel unit, comprising: providing a substrate (100); forming at least one mesa (120) on the substrate; and depositing a micro-lens material layer (190) directly on at least a top of the at least one mesa to form at least one micro lens within a same step of the depositing the micro lens material layer (the layer 190 is formed atop the mesa with hills and valley that are micro lenses- paragraph 18, 24 and 90), wherein the micro-lens material layer is conformed to a shape of the at least one mesa and on the at least one mesa to form the least one micro lens (see figure 4 for example).
Regarding claim 1, Jang teaches the method of fabricating a light emitting pixel unit, comprising (see figures 4,5, and 7): at least one mesa ( 120) formed on a substrate (100); and a micro-lens (topside of 190) formed from a micro-lens layer that covers at least a top of the at least one mesa (see figures 4,5,7); wherein: material of the micro-lens layer is different from material of the at least one mesa (see paragraphs 18,24 and 90), and the micro-lens layer is in direct physical contact with the at least one mesa (see figure 4 for example).

Regarding claim 3, t the method of fabricating he light emitting pixel unit according to claim 1, wherein a spacer (190) is formed from the same micro-lens layer between the at least one mesa (120) and the micro-lens (topside of layer 190).
Regarding claim 4, the method of fabricating the light emitting pixel unit according to claim 3, wherein material of the spacer is as the same as material of the micro-lens (spacer and micro lens are the same layer-the overcoat layer).

Claim(s) 1-6, 9-12, and 14-16 is/are rejected under 35 U.S.C. 102(a) (1) /(a)(2) as being anticipated by Zhang et al (US20170069611).
Regarding claim 12, Zhang et al teaches the method of fabricating a light emitting pixel unit, comprising: providing a substrate (102, 1602); forming at least one mesa (1612 or 1006) on the substrate; and depositing a micro-lens material layer (1606, 1604 or 1010) directly on at least a top of the at least one mesa to form at least one micro-lens within a same step of the depositing the micro-lens material layer (for example figure 10, the optical layer 1010 structure that transmits light according wavelength; figure 16 shows a two optical layer structure that transmits light; see paragraphs 122- 125 and 138,139- the optical layers are formed for example by a spin-on process and patterned to form a shape of the optical layers), wherein the micro-lens material layer (1606, 1604 or 1010) is conformed to a shape of the at least one mesa(the figure 16 has a planar top surface that conform to the planar top layer of the mesa; and 1010 in figure10 conforms to the protrusion shape of the mesa) and on the at least one mesa (figures 10 and 16; paragraph 134) to form the at least one micro lens (see figures 18, 16,10 and 5a).

Regarding claim 2, the method of fabricating the light emitting pixel unit according to claim 12, wherein the micro-lens forms individually around the top of the at least one mesa (see figures 10 and 16).
Regarding claim 3, the method of fabricating the light emitting pixel unit according to claim 12, wherein a spacer (1604) is formed from the same micro-lens layer (1606,1604) between the at least one mesa (1612) and the micro-lens (1606).
Regarding claim 4, the method of fabricating the light emitting pixel unit according to claim 12, wherein material of the spacer is as the same as material of the micro-lens (paragraph 132,133).
Regarding claim 5, the method of fabricating the light emitting pixel unit according to claim 12, wherein the micro-lens is composed of a dielectric material (paragraph 133,147).
Regarding claim 6, the method of fabricating the light emitting pixel unit according to claim 12, wherein material of the micro-lens is photoresist (paragraphs 145-147).
Regarding claim 9, see figures 10 and 16.
Regarding claim 10, the method of fabricating the light emitting pixel unit according to claim 12, wherein the top of the at least one mesa (1612 or 1006) is flat, and the shape of the micro-lens is hemisphere (see figures 10 and 16; paragraph 134).
Regarding claim 11, the method of fabricating the light emitting pixel unit according to claim 12, wherein the at least one mesa includes at least a light emitting device (1612; paragraph 131).
Regarding claim 14, see figure 18 and paragraphs 138-142.
.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl (US20140339495).
Regarding claim 6, Bibl fails to specifically disclose the light emitting pixel unit according to claim 12, wherein material of the micro-lens is photoresist. However, photoresist, polymers and glasses are commonly used lens material.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a known material, since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim13, Bibl teaches using ink jet print technology for deposition of lenses layer. Bibl fails to specifically disclose the method of fabricating a light emitting pixel unit according to claim 12, wherein the micro-lens material layer is deposited by a chemical vapor deposition technology. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to use CVD, to apply a thin dielectric layer of material, since it is a known methodology for creating thin layers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conley Jr et al (US20060073623) teaches a micro-lens array over a substrate employing; Blasco Claret (US20160133762) teaches processes for integrating optics on photo sensor substrate; and CN109256455 teaches a micro LED with micro lens array.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH